DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 26-27, 30-31, 36-37, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 and 18-20 of U.S. Patent No. US 11,025,549 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding claim 21 of the application, claim 8 of the patent is directed towards a method performing all the same steps as the method of claim 21 of the application.  Although the patented claim does require extra steps not required by the present claim, the present claim is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
Regarding claim 26 of the application, claim 8 of the patent is directed towards a method performing all the same steps as the method of claim 26 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 21 of the application.
Regarding claim 27 of the application, claim 9 of the patent is directed towards a method performing all the same steps as the method of claim 27 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 21 of the application.
Regarding claim 30 of the application, claims 8 and 10 of the patent are directed towards methods performing all the same steps as the method of claim 30 of the application.  It is believed that a single claim including the embodiments of both patented claims 8 and 10 would have been obvious in view of the patented claims.
Regarding claim 31 of the application, claim 18 of the patent is directed towards a network device having all the components and performing all the same functions as the network device of claim 31 of the application.  Although the patented claim does require extra functions not required by the present claim, the present claim is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
Regarding claim 36 of the application, claim 18 of the patent is directed towards a network device having all the components and performing all the same functions as the network device of claim 36 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 31 of the application.
Regarding claim 37 of the application, claim 19 of the patent is directed towards a network device having all the components and performing all the same functions as the network device of claim 37 of the application.  Thus, this claim is rejected for the same reasons as applied above to claim 31 of the application.
Regarding claim 40 of the application, claims 18 and 20 of the patent are directed towards network devices having all the components and performing all the same functions as the network device of claim 30 of the application.  It is believed that a single claim including the embodiments of both patented claims 18 and 20 would have been obvious in view of the patented claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 26, 30-32, 36, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eswaran et al. (U.S. Publication US 2009/0046581 A1).
With respect to claims 21 and 31, Eswaran et al. discloses a network device comprising a packet processor and control circuitry for processing a received packet based on associated state information (See the abstract, page 1 paragraphs 10-11, page 2 paragraph 30, and Figure 1 of Eswaran et al. for reference to a network communication device comprising a processor and controller for processing a received packet based on flow count information, which is associated state information).  Eswaran et al. also discloses receiving, at a packet processor of a network device, packets from a network (See page 2 paragraph 31 and Figure 2 of Eswaran et al. for reference to receiving, at the network communication device including the processor, packets).  Eswaran et al. further discloses classifying a received packet as belonging to at least one respective identified flow from among a plurality of identified flows See pages 1-2 paragraphs 15-21, page 2 paragraphs 32-33, and Figure 2 of Eswaran et al. for reference to using a Bloom filter on a received packet to determine a particular flow to which the packet belongs).  Eswaran et al. also discloses for a respective received packet that belongs to an identified flow: ascertaining a current state value for the identified flow, wherein the current state value is indicative of a history of previously received packets belonging to the identified flow (See page 2 paragraphs 34-35 and Figure 2 of Eswaran et al. for reference to for a received packet belonging to an identified flow, determining a packet count, which is a current state value for the flow indicativie of a history of previously received packets for the flow, and updating the packet count according to the current received packet).  Eswaran et al. further discloses assigning a metadata value based on the current state value; and recording the metadata value with the respective received packet (See page 2 paragraphs 36-37 and Figure 2 of Eswaran et al. for reference to based on whether or not the counter exceeds a threshold, assigning and recording a determined congestion value for the received packet as either “YES” or “NO”, which corresponds to a metadata value).  Eswaran et al. also discloses performing a first packet processing operation on the respective received packet based in part on the assigned metadata value having a first value (See page 2 paragraphs 36-38 and Figure 2 of Eswaran et al. for reference to performing a drop packet function, which is a first packet processing operation, based on the congestion value of “YES”, which is a first value).  Eswaran et al. further discloses performing a second packet processing operation on the respective received packet based in part on the assigned metadata value having a second value, wherein the second packet processing operation is different from the first packet processing operation and the second value is different from the first value (See page 2 paragraphs 36-38 and Figure 2 of Eswaran et al. for reference to performing a transmit packet functionality, which is a different second packet processing operation, based on the congestion value of “NO”, which is a different second value).
With respect to claims 22 and 32, Eswaran et al. discloses one of: incrementing the current state value in response to classifying the received packet as belonging to at least one respective identified flow; or decrementing the current state value in response to classifying the received packet as belonging to at least one respective identified flow (See page 2 paragraphs 34-35 and Figure 2 of Eswaran et al. for reference to incrementing the counter in response to the received packet being determined to belong to the respective flow).
	With respect to claims 26 and 36, Eswaran et al. discloses assigning the first value to the metadata value for the respective received packet when the current state value is equal to a target value (See page 2 paragraphs 36-37 and Figure 2 of Eswaran et al. for reference to assigning a congestion value for the received packet as “YES” when the counter is equal to a value exceeding a predetermined threshold).  Eswaran et al. also discloses assigning the second value to the metadata value for the respective received packet when the current state value is not equal to the target value, wherein the second value is different from the first value (See page 2 paragraphs 36-37 and Figure 2 of Eswaran et al. for reference to assigning a different congestion value for the received packet as “NO” when the counter is not equal to a value exceeding a predetermined threshold).
	With respect to claims 30 and 40, Eswaran et al. discloses wherein classifying the received packets as belonging to at least one respective identified flow from among the plurality of identified flows comprises: identifying the flow from the plurality of identified flows based on a packet header and attributes of the respective received packet; and accessing a state table corresponding to the identified flow, the state table being indicative of a number of received packets assigned to the respective flow (See pages 1-2 paragraphs 15-20, page 2 paragraph 27, and page 2 paragraphs 31-34 of Eswaran et al. for reference to using a Bloom filter to classify received packets based on packet information including source address, destination address, content type, etc., which are known to be included in packet headers, and for reference to accessing and updating packet counters in a flow count array corresponding to the identified flow of a received packet).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, 27, 29, 33-35, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Eswaran et al. in view of Strulo et al. (U.S. Publication US 2012/0033553 A1).
With respect to claims 23 and 33, although Eswaran et al. does disclose updating packet count states of an identified flow (See page 2 paragraphs 34-35 of Eswaran et al.) and determining congestion load-factor states based on the on the updated packet count states (See page 2 paragraph 36 of Eswaran et al.), Eswaran et al. does not specifically disclose wherein recording the metadata value with the respective received packet comprises: updating a header of the received packet to indicate the metadata value assigned to the respective received packet.  However, Strulo et al., in the field of communications, discloses marking a header of a received packet with an indication related to a determined congestion value (See page 1 paragraphs 5-6, page 3 paragraphs 48-56, and Figure 4 of Strulo et al.).  Marking packet headers with an indication related to a determined congestion value has the advantage of allowing a receiver of the packet to be informed of congestion conditions within the network.  Thus it is believed that it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with these teachings of Strulo et al., to combine updating a header of a received packet of a flow based on a determined congestion state of the flow, and performing packet processing according to the updated header, as suggested by Strulo et al., within the system and method of Eswaran et al., with the motivation being to allow a receiver of the packet to be informed of congestion conditions within the network.
With respect to claims 24 and 34, Eswaran et al. disclose performing the first packet processing operation on the respective received packet based in part on the assigned metadata value having a first value (See page 2 paragraphs 36-38 and Figure 2 of Eswaran et al. for reference to performing a drop packet functionality, which is a first packet processing operation, based on the congestion value of “YES”, which is a first value).  As shown above in the rejection of claims 23 and 33, Strulo et al. renders obvious updating, i.e. marking a header, of the received packet to indicate a determined congestion value.  Thus, these claims are rendered obvious in view of the teachings of Eswaran et al. and Strulo et al. for the same reasons as applied above to claims 23 and 33.
With respect to claims 25 and 35, Eswaran et al. disclose performing the second packet processing operation on the respective received packet based in part on the assigned metadata value having a second value (See page 2 paragraphs 36-38 and Figure 2 of Eswaran et al. for reference to performing a transmit packet function, which is a second packet processing operation, based on the congestion value of “NO”, which is a second value).  As shown above in the rejection of claims 23 and 33, Strulo et al. renders obvious updating, i.e. marking a header, of the received packet to indicate a determined congestion value.  Thus, these claims are rendered obvious in view of the teachings of Eswaran et al. and Strulo et al. for the same reasons as applied above to claims 23 and 33.
With respect to claims 27 and 37, although Eswaran et al. does disclose updating packet count states of an identified flow (See page 2 paragraphs 34-35 of Eswaran et al.) and determining congestion load-factor states based on the on the updated packet count states (See page 2 paragraph 36 of Eswaran et al.), Eswaran et al. does not specifically disclose adding telemetry information to the respective received packet when the metadata value associated with the respective received packet is assigned the first value.  However, Strulo et al., in the field of communications, discloses marking a header, i.e. adding telemetry to the header, of a received packet with an indication related to a determined congestion value (See page 1 paragraphs 5-6, page 3 paragraphs 48-56, and Figure 4 of Strulo et al.).  Marking packet headers with an indication related to a determined congestion value has the advantage of allowing a receiver of the packet to be informed of congestion conditions within the network.  Thus it is believed that it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with these teachings of Strulo et al., to combine updating a header of a received packet of a flow based on a determined congestion state of the flow, and performing packet processing according to the updated header, as suggested by Strulo et al., within the system and method of Eswaran et al., with the motivation being to allow a receiver of the packet to be informed of congestion conditions within the network.
	With respect to claims 29 and 39, Eswaran et al. discloses mirroring the respective received packet to a central processing unit (CPU) when the metadata value associated with the respective received packet is assigned with the second value (See page 2 paragraph 36, page 3 paragraph 42, and Figure 2 of Eswaran et al. for reference to in response to determining to use the transmit packet functionality when the congestion value is “NO”, the packet being sent, i.e. mirrored, to a processor of packet transmitter 104 such that the packet transmitter may transmit the packet to its destination).

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Eswaran et al. in view of Chrysos et al. (U.S. Publication US 2013/0155857 A1).
With respect to claims 28 and 38, Eswaran et al. discloses using counters to count packets of identified flows by incrementing a count values corresponding to flows of received packets (See page 2 paragraph 27 and page 3 paragraph 34 of Eswaran et al.).  Eswaran et al. also discloses comparing the value of the counter to thresholds to determine whether or not congestion exists for a flow (See page 2 paragraphs 36-38 of Eswaran et al.).  However, Eswaran et al. does not specifically disclose assigning the first value to the metadata value for the respective received packet when the current state value is equal to a zero-value; and assigning the second value to the metadata value for the respective received packet when the current state value is equal to a non-zero.   Chrysos et al., in the field of communications, discloses an embodiment wherein a counter value may be decremented from an initialized value and different congestion control processing may be performed depending on whether or not the counter value is zero (See page 5 paragraphs 43-44 and Figure 6 of Chrysos et al.).  Whether to use counters to count up from zero and detect when a threshold value is met or to use counters to count down from the threshold value and detect when a zero value is met is an obvious design choice and obvious variation of the prior art.  Thus, it is believed that it would have been an obvious design choice at the time of filing, when presented with the work of Eswaran et al. and Chrysos et al. that a counter may equally be implemented to count up from zero to a threshold value or count down from the threshold value to zero in order to trigger congestion control for received packets of flows.  The specific implementation of the counter, i.e. counting up or counting down, is a design choice whereby the congestion control of Eswaran et al. may be equally performed regardless of which design choice is used.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461